Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 5/3/21. Claims 1-11 are pending. Claims 1 and 4-5 have been amended. Claims 8-11 are withdrawn from consideration.

Response to Arguments
The claim rejections under 35 U.S.C. 112 have been withdrawn in response to Applicant’s amendments.
The claim rejections under 35 U.S.C. 102(b) and 35 U.S.C. 103(a), have been withdrawn in response to Applicant's amendments filed, but substantially similar rejections have been made.  


Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LYU et al. (KR1020000066178, cited by Applicants).
Re Claim 1, LYU et al. teaches a washing machine 801 comprising a tub 804; a rotary tub 802 provided inside the tub; a tub cover 811 coupled to the tub; and a plurality of guide units (there are 6 “guide units” arranged in a circle (Fig. 2) formed on a bottom surface of the tub cover (See Fig. 2), , wherein each of the first and second guide plurality of guide units comprises: a first 
Re Claims 5-7, 815 and 814 are formed between the plurality of guide units 812, which are expected to perform the intended use of letting water to hit them. The end which lies on 813 results in one side being in an outer side of the tub cover than the other one

Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LYU et al. (KR1020000066178, cited by Applicants). 
LYU et al. is relied upon as applied to the claims above.
Claim 2 is further directed to the opening formed at the tub cover, which is shown in the center of the tub cover of LYU et al. and a third guide with a curvature larger than the curvature of the opening and smaller than that of the tub cover, which it is unclear whether it is taught.
However, it would at least have been obvious to provide this curvature because changes in size and shape (MPEPE 2144.04 (IV-B) and (IV-A)) have been found to require only ordinary skill in the art and in doing so the guide would still connect the other guides and guide water as intended, without any unexpected results. Re Claim 3, the first and second guides 812 extend from the opening towards the edge (outer periphery) of the tub cover. See Fig. 5.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over LYU et al. (KR1020000066178, cited by Applicants) in view of HUNNELL et al. (US 2016/0258103).
LYU et al. is relied upon as applied to the claims above.

Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the washing machine having a tub cover as taught by LYU et al. and to provide a balancing unit under the tub cover as taught by HUNNELL et al. to reduce vibrations. It is expected that the tub cover has a first portion (the vertical portion) facing the balancer and a second portion position in inner side of the tub cover (bottom of horizontal surface) as taught by both.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711